DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/02/2021 has been entered. Claims 1-3, 5-9 and 11-15 are pending in the application, claims 4 and 10 were cancelled.

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. With respect to the amended requirement of an inclined wall surface, Cam teaches flow diverter 232 (see Fig. 18, below) which extends a weir or spillway formed by outlet 230, the flow diverter diverts the flow to increase the liberation of gas form the liquid ([0386]), and embodiments are inclusive, and features may be combined in any suitable manner ([0454]). Flow diverter 232 is an inclined wall surface, inclined towards a lower portion of the inside of the chamber. Weirs and spillways are known in the art to perform the function of allowing water to flow in a smooth way in order to avoid splashing. See rejection below.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cam (US PG Pub 2018/0009681).
Rejections are based on the US PG Publication noted above for convenience. Cam (US PG Pub 2018/0009681) was also filed and published as Cam (WO 2015/176139) which qualifies under 102(a)(1). 
With respect to claim 1, Cam teaches a pollutant removing system for water treatment ([0024]; [0454] embodiments are inclusive, and features may be combined in any suitable manner), a raw-water supply tank (Figure 34, [0278] fluid storage 34, Figure 35, [0098] fluid storage tank or pond, storing the fluid prior to treatment); a separation membrane tank (Figure 35, [0024], plant may include additional components including treatment tanks and filtration systems including membrane filters);  a plurality of electrocoagulation tanks disposed between the raw-water supply tank and the separation membrane tank (Figure 34, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one electrochemical treatment apparatus, [0088] may include more than two electrochemical treatment steps, Figure 3, [0131] the apparatus may include any suitable number of treatment chambers, a plurality of chambers, liquid passes sequentially through the chambers [0359]); configured to coagulate a contaminant included in raw water using a principle of electrocoagulation ([0048], [0152], [0285-0288]), electrocoagulation tanks are connected in series ([0131] the apparatus may include any suitable 
Applicant amended to incorporate the limitations from original claims 4 and 10 into claim 1, and to require the partition wall includes an inclined wall surface in the third chamber, the inclined wall surface being inclined towards a lower portion of the partition wall and towards inside of the third chamber.
Cam further teaches each of the electrocoagulation tanks includes: a housing that includes an internal space with an open upper portion (Figures 21, 36-38, [0291] top 14 is open, treatment chamber 210); and an electrode unit which is disposed in the internal space ([0021], [0197], electrode holder 100 or 280 [0371]) and includes a plurality of electrode plates disposed therein to be spaced apart from each other (Figures 36-38, electrodes 240, [0193] electrodes held apart and positioned in the treatment chamber, [0404]) electrode plates being configured to coagulate a contaminant in raw water by electrocoagulation ([0048], [0152], [0285-0288]), 23ELF0049US / SOP114946USwherein the internal space includes a first chamber into which the raw water is introduced, a second chamber which is formed above the first chamber and in which the electrode unit is disposed, and a third chamber which temporarily stores treated water of which an electrocoagulation reaction is completed in the second chamber (Figure 38, below), and the second chamber and the third chamber are partitioned by a partition wall which protrudes to a predetermined height in the inner space, and treated water of which an electrocoagulation reaction is completed in the second chamber passes over an upper end of the partition wall and moves to the third chamber (Figures 21, 36-38, [0404] outlet 230).  


    PNG
    media_image1.png
    619
    529
    media_image1.png
    Greyscale

Cam further teaches, the partition wall includes an inclined wall surface in the third chamber, the inclined wall surface being inclined towards a lower portion of the partition wall and towards inside of the third chamber (see Fig. 18, below), flow diverter 232 which extends a weir or spillway formed by outlet 230, the flow diverter diverts the flow to increase the liberation of gas form the liquid ([0386]), and embodiments are inclusive, and features may be combined in any suitable manner ([0454]). Flow diverter 232 is an inclined wall surface, inclined towards a lower portion of the inside of the chamber. 
Alternatively, it would have been obvious to one of ordinary skill in the art to incorporate a flow diverter in order to increase the liberation of gas form the liquid ([0386]).

    PNG
    media_image2.png
    559
    605
    media_image2.png
    Greyscale



With respect to claim 2, Cam teaches the pollutant removing system of claim 1. Cam further teaches the plurality of electrocoagulation tanks have the same treatment capacity (examples [0406-408] examples were performed in accordance with Figure 34, Table 1 indicates conditions for electrochemical treatment steps, implying all steps were the same; [0088], additional treatment steps are as described for the first and second electrochemical treatment steps, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one electrochemical treatment apparatus, Figure 3, [0359] apparatus 1 may include a plurality of treatment chambers).  
With respect to claim 3, Cam teaches the pollutant removing system of claim 1. Cam further teaches the plurality of electrocoagulation tanks include the same number of electrode plates (examples [0406-408] examples were performed in accordance with Figure 34, Table 1 indicates conditions for electrochemical treatment steps including number of electrodes; [0207] any number of plates, additional treatment steps are as described for the first and second electrochemical treatment steps, [0278-0279] first electrochemical treatment apparatus 408, second electrochemical treatment apparatus 414, [0281] various steps may be omitted including clarifiers; [0024] at least one 
With respect to claim 5, Cam teaches the pollutant removing system of claim 1. Cam further teaches the plurality of electrode plates include a pair of power electrodes to which power supplied from the outside ([0391, 0405], two or three electrodes connected to power) is applied and a plurality of sacrificial electrodes which are disposed between the pair of power electrodes in parallel to be spaced apart from each other by a predetermined distance (Figure 38 above, [0217] anodes are typically sacrificial, [0404-0405] tabs connected to power, [0416] aluminum electrodes, sacrificial aluminum anodes, [0037] each electrode may be the same distance apart, or different distances apart).  
With respect to claim 6, Cam teaches the pollutant removing system of claim 5, Cam further teaches insertion grooves for fixing positions of the power electrodes and the sacrificial electrodes are formed inward from an inner wall of the housing, which defines the second chamber, in a height direction ([0193] treatment chamber guides).  
With respect to claim 7, Cam teaches the pollutant removing system of claim 5. Cam further teaches the electrocoagulation tank further includes an electrode case ([0197, 0206] electrode holder 100, 280) to which the power electrodes and the sacrificial electrodes are coupled to be attachable or detachable ([0197, 0206] electrode holder 100, 280), the electrode case includes insertion grooves formed inward from an inner wall thereof in a height direction so that positions of the power electrodes and the sacrificial electrodes are fixed ([0206] slots, Figures 21, 36-28, [0209-0210] vertical or angled electrode positions are possible), and the electrode case is coupled to the second chamber of the housing ([0205], [0393-0395]).  
With respect to claim 8, Cam teaches the pollutant removing system of claim 1. Cam further teaches in the electrocoagulation tank, an inlet pipe that has a predetermined length and has a plurality of spray holes formed therein is disposed in the first chamber ([0126], [0132-0135] plurality of inlets for the inlet pipe is disposed in a direction parallel with an arrangement direction of the electrode plates (Figures 1 and 21).  
With respect to claim 11, Cam teaches the pollutant removing system of claim 1. Cam further teaches at least one discharge hole for discharging the treated water to the outside is formed in a bottom surface of the third chamber (Figures 21, and 36-38 [0404] drain 239).  
With respect to claim 12, Cam teaches the pollutant removing system of claim 1. Cam further teaches the housing is made of an insulator or a nonconductor ([0125] chamber may be any suitable material including plastic, non-conducting fibre or panel, insulated metal, may be insulated using plastic, etc.).  
With respect to claim 13, Cam teaches the pollutant removing system of claim 1. Cam further teaches an outer surface of the housing is coated with a coating layer that has at least one property of chemical resistance, corrosion resistance, and electric insulation property ([0125] chamber may be any suitable material including plastic, non-conducting fibre or panel, insulated metal, may be insulated using plastic, etc.).  
With respect to claim 14, Cam teaches the pollutant removing system of claim 1. Cam further teaches the electrocoagulation tank includes a control unit for controlling power to be supplied to the electrode unit, wherein the control unit periodically changes polarity of power applied to the electrode unit ([0216-0217] controller for controlling the current to the electrodes and the polarity and its reversal).  
With respect to claim 15, Cam teaches the pollutant removing system of claim 1. Cam further teaches the plurality of electrode plates are made of any one among iron, aluminum, stainless steel, and titanium ([0055], [0329]).

Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Cam (US PG Pub 2018/0009681), in view of Ellers (US PG Pub 2019/0135661), in further view of Pressley (US 6,168,717)
Rejections are based on the US PG Publication noted above for convenience. Cam (US PG Pub 2018/0009681) was also filed and published as Cam (WO 2015/176139) which qualifies under 102(a)(1). 
With respect to claim 9, Cam teaches the pollutant removing system of claim 1 as taught above. Cam further teaches in the electrocoagulation tank, a diffuser, which has a predetermined length and has a plurality of discharge holes formed therein, is disposed in the first chamber, wherein the diffuser discharges bubbles through the discharge holes using air (Figures 1 and 6, gas entry 64, [0148] treatment agent may assist in treatment, [0154] preferably air, [0156] at least one treatment agent in the treatment chamber during electrochemical treatments may be provided in any suitable way, [0160-0164] treatment agent with multiple inlets, gas disperser for evenly dispersing gas relative to the electrodes, [0307-0313]), while Cam does not explicitly teach that the air is supplied from the outside, though it is an obvious engineering choice to do so, alternatively it would have been obvious to one of ordinary skill in the art to source the air from the outside, as illustrated in Pressley where the apparatus comprises an air distribution pipe connected to the air header, which provides an oxygen-containing gas from outside the reactor (col 6, lines 47-50), and typically the source for the oxygen-containing gas is ambient air outside the reactor (col 8 lines 47-50).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777